     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

RENATA SINGLETON, ET AL.,                           CIVIL ACTION
     Plaintiffs                                     NUMBER: 17-10721

VERSUS                                              SECTION: "H" (1)

LEON CANNIZZARO, ET AL.,                            JUDGE JANE TRICHE MILAZZO
      Defendants
                                                    MAGISTRATE JUDGE
                                                    JANIS VAN MEERVELD

                                   ORDER AND REASONS

       Before the Court is the plaintiffs’ Motion for a Protective Order. (Rec. Doc. 183). The

parties agree to the entry of a blanket protective order governing the disclosure of confidential

materials exchanged in discovery. The court agrees that good cause for such an order has been

established. However, the parties disagree on certain provisions, which the court addresses below.

The background of this matter has recently been summarized by the Court and will not be repeated

here. See Order and Reasons Granting Motion to Quash, Rec. Doc. 185.

   1. Non-disclosure of Jane Doe’s Identity

       Plaintiff Jane Doe was allowed by the district court to proceed anonymously by pseudonym

in this litigation. (Rec. Doc. 27). In Doe’s Motion for Leave to Proceed by Pseudonym, she

reported that she had turned 18 years old earlier that year and is an alleged victim of child

pornography and sexual molestation in a criminal case pending in Orleans Parish Criminal District

Court. Her allegations in this lawsuit arise out of alleged wrongdoing by employees of the Orleans

Parish District Attorney’s Office in connection with that case. Defendants did not oppose the

Motion for Leave to Proceed by Pseudonym.

       Paragraphs 16 and 17 of plaintiffs’ proposed protective order concern discovery related to

Doe. Plaintiffs’ proposed Paragraph 16 recognizes that the documents exchanged by the parties in

                                                1
     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 2 of 12



discovery may have been disclosed prior to entry of the order, may be in the public record, may

be known to the receiving party prior to the disclosure in discovery, or may be obtained by the

receiving party from some other legal source after the disclosure in this litigation. Paragraph 16

requires that “the Parties will take care not to disclose any [Personally Identifying Information]

(including the true name) of the Plaintiff Jane Doe, whatsoever, regardless of the information’s

origin, to any person who is not counsel to the case or party to this case.” Paragraph 16 allows

disclosure of such information to “permitted recipients” as defined in the Protective Order when

“absolutely necessary in furtherance of the litigation.” Paragraph 17 provides that the Protective

Order “does not disturb or modify the Court’s Order granting Jane Doe the right to proceed by

pseudonym, and all filings with the Court shall preserve Jane Doe’s anonymity.”

       Doe argues there is good cause for these provisions because of the embarrassment and

prejudice she risks if her name were known and because of the defendants’ past threatening

behavior towards her and the allegations of retaliation in this case and others. Doe admits that

orders of non-disclosure are not standard, but argues that the provision is narrowly tailored and is

not burdensome when weighed against the prejudice to Doe if her name were publicized.

       Defendants oppose. First, they submit that they have not made or threatened any disclosure

of Doe’s identity. They note that they redacted state court public records before putting them in

this record in order to preserve Doe’s anonymity. As to the proposed paragraphs 16 and 17,

defendants first complain that personally identifying information is not defined. They submit that

the District Attorney’s Office has had information about Doe long before this litigation was filed.

They complain that the proposed language might limit them from using such information in the

state post-conviction proceedings initiated by Doe’s abuser. They argue that protective orders that

purport to restrict the dissemination of information learned outside the discovery process are



                                                 2
     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 3 of 12



subject to “rigorous standards” because they amount to “prior restraints of speech.” See Rodgers

v. U.S. Steel Corp., 536 F.2d 1001, 1007 (3d Cir. 1976).

       In reply, the plaintiffs insist that their proposal is narrowly tailored to protect the public

disclosure of Doe’s name and other identifying information. They also offer a definition for the

term “PII.” They cite the New Orleans Police Department’s website which defines personally

identifying information in the context of identity theft including an individual’s (a) social security

number, (b) driver’s license number, (c) checking account number, (d) savings account number,

(e) credit card number, (f) debit card number, (g) electronic identification number, (h) digital

signatures, (i) birth certificate, (j) date of birth, (k) mother’s maiden name, (l) armed forces

identification number, (m) government issued identification number, and (n) financial institution

account number.

       Plaintiffs also cite several unreported cases for their proposition that when necessary,

protective orders can include a non-disclosure provision where publicizing the name of a plaintiff

proceeding by pseudonym would cause a substantial risk of embarrassment or intrusion. The court

notes, however, that unlike here, defendants in the cited cases did not oppose the proposed

protective orders. In two of the cases, the protective orders were agreed to or stipulated to by the

defendants. Corbitt v. Taylor, Case No. 18-cv-91, Protective Order, ECF No. 33 (M.D. Ala. May

18, 2018); Jones v. Suffolk County, Case No. 15-cv-111, Protective Order, ECF No. 70 (E.D.N.Y.

Apr. 5, 2018). In the third, the motion was granted prior to appearance by the defendants in

conjunction with the court’s granting leave to proceed under a pseudonym. Ray v. Ohio Dep’t of

Health, Case No. 18-cv-272, Order, ECF No. 9 (S.D. Ohio, Apr. 5, 2018). The agreed protective

order in Corbitt presumed confidentiality of any document containing the plaintiff John Doe’s

actual name and subjected all confidential information to disclosure limitations. But the order in



                                                  3
      Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 4 of 12



Corbitt did not prevent a party from disclosing such information if it was already in the party’s

possession prior to the litigation.1 The protective orders in Ray and Jones contained provisions

governing the public filing of information with the plaintiff’s name on it and provisions concerning

the disclosure of the plaintiff’s identity as a plaintiff in the lawsuit. Neither document includes

explicit provisions prohibiting the defendants’ use of information already in the defendants’

possession that contained plaintiffs’ identity. The orders seem concerned with the disclosure of the

plaintiff’s identity as the plaintiff in the litigation. Each of the cited orders differs significantly

from the provision that plaintiffs here seek to incorporate and, accordingly, do not support entry

of such language.

         The type of protective orders that parties commonly agree to and that are commonly entered

by courts in this district are described as “blanket” protective orders. Holland v. Summit

Autonomous, Inc., No. CIV. A. 00-2313, 2001 WL 930879, at *2 (E.D. La. Aug. 14, 2001), aff'd

sub nom. Holland v. Summit Tech., Inc., No. CIV. A. 00-2313, 2001 WL 1132030 (E.D. La. Sept.

21, 2001). Such orders “permit[] the parties to protect documents that they in good faith believe

contain” confidential information. Id. This facilitates discovery because it relieves the parties

from having to obtain a protective order governing specific information each time before such

information is produced. Blanket protective orders have been described as “essential to the

functioning of civil discovery.” Id.

         What plaintiffs propose here goes further than the type of disclosure limitations that have

been entered in other cases. The United States Supreme Court has recognized that a court may,

upon a showing of good cause, issue a protective order limiting disclosure of information obtained

by a party in discovery without offending the party’s rights under the First Amendment of the


1
 The order provides “This Stipulation has no effect upon, and shall not apply to, the parties’ use of their own
Confidential Information for any purpose.”

                                                          4
     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 5 of 12



United States Constitution. Seattle Times, 467 U.S. 20, 32 (1984). But as the defendants point out,

in so holding, the Supreme Court distinguished such an order from one that would prohibit a party

from disseminating “identical information covered by the protective order as long as the

information is gained through means independent of the court's processes.” Id. at 34. The latter

situation implicates the litigant’s First Amendment rights. See id.

        Here, plaintiffs seek to do more than prohibit defendants from disclosing information about

Doe that defendants receive from Doe in discovery. They seek to do more than to prevent the filing

of her personally identifying information (regardless of its origin) into the public record in this

matter. Plaintiffs’ proposal would prevent defendants from using information about Doe that they

have obtained from other sources in matters outside the confines of this case. This proposal would

not only prevent the disclosure of Doe’s identity as the plaintiff in this case, it would prevent

defendants from using documents identifying Doe that are already in their possession for some

other, legal purpose, such as, responding to her alleged abuser’s petition for post-conviction relief.

The court finds that the plaintiffs have not established their right to such relief.

        As to materials provided by Doe in discovery, however, the court finds it entirely

appropriate to limit disclosure as proposed by plaintiffs in proposed paragraph 16. Such limitations

are justified by the concerns expressed by Doe in seeking leave to proceed by pseudonym.

Nonetheless, it appears such limitations may not be necessary because the general provisions of

the protective order would limit such disclosure of confidential information received in discovery.

The court will allow the parties to decide between themselves whether to strike paragraph 16

entirely, or revise it to apply only to information received in discovery. As to paragraph 17, which

simply affirms that the protective order does not modify the court’s order granting Doe the right




                                                   5
     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 6 of 12



to proceed by pseudonym, the court finds this provision appropriate to include in the Protective

Order.

         Further, the court notes that although it has rejected including limitations on defendants’

lawful use of information about Doe they have obtained outside of this litigation, the court finds

Doe’s concern about the disclosure of her identity as a plaintiff by the filing of information in the

public record or through other public disclosures is well founded. Although plaintiffs have not

specifically requested a protective order in the style of those issued in Ray and Jones concerning

the filing of information in the public record and preventing the disclosure of Doe’s identity as

plaintiff in this case, the court finds that such restrictions appear to be limited and appropriate. The

court encourages the parties to negotiate a protective order with such terms. If agreement cannot

be reached, plaintiffs may file a motion for entry of such a protective order. Such provisions may

be included in the revised protective order to be submitted in accordance with this order, or

separately.

   2. Ability of the Receiving Party to Require the Producing Party to Designate Material
      Confidential.

         Paragraph 6 of the plaintiffs’ proposed Protective Order provides the procedure for

challenging confidentiality designations. Not only does it allow a party to challenge a designation,

but it also allows for a challenge to a party’s “failure to designate.” In other words, this paragraph

presupposes that a producing party may be required to designate its own materials as confidential.

Defendants argue that such a provision is not typical of protective orders and could lead to wasteful

motion practice. In reply, the plaintiffs argue that this procedure is appropriate here because the

defendants possess confidential information about the plaintiffs that plaintiffs do not have access

to. They submit that because this lawsuit challenges defendants’ use of their law enforcement




                                                   6
     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 7 of 12



position to retaliate against the plaintiffs, it is appropriate to require defendants to protect

confidential information and to provide plaintiffs with a remedy to enforce that obligation.

       As discussed above, a blanket protective order facilitates discovery by allowing a

producing party to designate its confidential information subject to a protective order limiting

disclosure. To use a protective order to limit a producing party’s own disclosure of information it

obtained outside of discovery is an extraordinary request that, as discussed above, the court has

declined. Accordingly, the court does not find good cause for giving plaintiffs a right to impose a

confidentiality designation on defendants’ own information, or to challenge defendants’ failure to

do so. However, as the district court has already found, Doe’s identity as a plaintiff in this case is

entitled to protection regardless of the source of the information. As discussed above, this court

is inclined to enter a protective order governing the filing of information in the public record to

ensure that Doe’s identity is not revealed and to limit the defendants’ ability to disclose Doe’s

identity as a plaintiff as the protective orders in Ray and Jones sought to do. The court finds that

such protections adequately balance Doe’s need to hide her identity and the defendants’ right to

lawfully use any information regarding Doe they have obtained outside of this litigation.

   3. Burden of Persuasion when Challenging a Designation

       Paragraph 6(b) provides that if the parties cannot amicably resolve a dispute concerning a

confidentiality designation, the designating party must file a motion to preserve its confidentiality

designation within the earlier of 21 days following the notice of a challenge or within 14 days of

the parties agreeing that the meet and confer process will not resolve the dispute. Paragraph 6(b)

further provides that a designating party’s failure to file a motion within the deadline will result in

a waiver of the confidentiality designation for the challenged designations. Paragraph 6(c) provides

that a party challenging a confidentiality designation may file a motion challenging the designation



                                                  7
     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 8 of 12



“at any time” and that “[t]he burden of persuasion in any such challenge proceeding shall be on

the Challenging Party to establish that the material is not entitled to protection.”

        Defendants argue that Paragraph 6(c) impermissibly shifts the burden to the challenging

party when blanket protective orders typically recognize that under Federal Rule of Civil

Procedure 26(c), it is the designating party that must establish good cause for a protective order.

Plaintiffs respond that the defendants have misread the paragraphs. They say that a motion filed

under paragraph 6(b) maintains the burden on the designating party to establish that material is

entitled to protection. Plaintiffs argue that the shifted burden in Paragraph 6(c) is a sensible

requirement to limit wasteful motion practice. They describe the burden shifting in Paragraph 6(c)

as applicable only if the time limits announced in Paragraph 6(b) has passed.

        First, the court observes that Paragraph 6(c) does not impose any time limits and purports

to shift the burden of establishing good cause to the challenging party whenever a motion (filed at

“any time”) is filed by the challenging party. Paragraph 6(b) applies to motions filed by the

designating party. Accordingly, despite plaintiffs’ suggestion that the burden shifting applies only

to motions filed after the deadlines in Paragraph 6(b), the court finds no evidence for this in the

text of the plaintiffs’ proposal.

        In fact, the court finds that Paragraph 6(c) would never, as a practical matter, even be

applicable following the deadlines in Paragraph 6(b), and it is questionable whether the procedure

would ever be used. Paragraph 6(b) requires the designating party to lodge a motion with the court

within the deadline on pain of waiving the confidentiality designation. Thus, if the designating

party timely files its motion, there will be no need for a challenging party to file a motion because

the issue will already be before the court. If the designating party fails to timely file a motion,

there will be no need for a challenging party to file a motion because it will have won already via



                                                  8
     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 9 of 12



the automatic waiver provided for in Paragraph 6(b). Following the time periods in Paragraph 6(b),

then, there would never be a reason for the challenging party to file a motion. It seems unlikely a

challenging party would file a motion before that time period either; by waiting the party might

win by default. Plus, as drafted, Paragraph 6(c) would shift the burden to the challenging party if

it was the one to file the motion.

       How then to resolve a dispute over a paragraph with no practical effect? The court agrees

with the defendants that Rule 26(c) requires that the designating party bears the burden of

establishing good cause for a confidentiality designation. The use of a protective order is intended

to facilitate discovery by allowing the parties to make those designations themselves without a

court order. But ultimately, it must remain the designating party’s burden of persuasion. Plaintiffs’

proposal to include a shift of the burden to the challenging party at any stage is inappropriate.

       Typical protective orders issued in this district presume that a document designated as

confidential will be treated as confidential unless the parties agree otherwise or the court rules on

a motion initiated by the challenging party with the burden of establishing good cause on the

designating party. For example, the standard order provided on Magistrate Judge North’s website

provides:

       A party who elects to challenge a confidentiality designation may file and serve a
       motion that identifies the challenged material and sets forth in detail the basis for
       the challenge. Each such motion must be accompanied by a competent certification
       that affirms that the movant has complied with the meet-and-confer requirements
       of this Order. The burden of persuasion in any such challenge proceeding shall be
       on the designating party. Until the Court rules on the challenge, all parties shall
       continue to treat the materials as Confidential Information under the terms of this
       Order.

       It appears that defendants have agreed to the format of Paragraph 6(b) and 6(c) (including

the deadlines and waiver provided in Paragraph 6(b)), but simply request that the burden of

persuasion remain with the designating party in challenges under paragraph 6(c). They also add to

                                                 9
     Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 10 of 12



Paragraph 6(c) that a challenging party may file a motion at any time “if there is good cause for

doing so.”

         Under the circumstances and in light of the parties’ partial agreement, the court is inclined

to enter a protective order that keeps Paragraph 6(b) as written and strikes the current text of

Paragraph (c) entirely, replacing it with the requirement that “The burden of persuasion in any

such motion concerning a confidentiality designation shall be on the Designating Party.” However,

in lieu of doing so at this time, the court will offer the parties an opportunity to renegotiate an

agreed upon protective order that either incorporates the suggestions in this paragraph, or adopts

the approach in Judge North’s form.

    4. Use of Protected Material by Law Enforcement

         Although defendants are not the movants, they attached to their opposition their own

proposed protective order. In their opposition, they highlight two provisions that they argue

“address the privacy concerns raised by Plaintiffs and reflect the law generally forbidding prior

restraints of speech, the background of Ms. Doe’s allegations, and the District Attorney’s

responsibilities under Louisiana law.”2 (Rec. Doc. 186, at 6).

         The defendants’ proposed paragraph 8 provides:

         This Order is intended to apply only to documents, information, and materials
         produced during discovery in this action. This Order shall not restrict any party’s
         right or ability to use or disclose, as it so chooses, (i) its own Protected Material,
         (ii) documents, information, or materials that it possessed before the
         commencement of discovery in this action, or (iii) documents, information, or
         materials it acquires independently of formal discovery in this action.




2
 Defendants point out that the District Attorney has charge of every criminal prosecution by the state in his or her
district, La. Const. Art. V §26(B), and that the district attorney is required to make reasonable efforts to interview
crime victims in a private setting prior to trial, La. Stat. Ann. § 46:1844(C). Defendants argue that a protective order
cannot impose restrictions on the District Attorney’s responsibilities under Louisiana law.

                                                          10
    Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 11 of 12



       Defendants’ paragraph 20 provides:

       Nothing in this Order shall in any way limit or impair the right of the Orleans Parish
       District Attorney’s office to use or disclose to any law enforcement agency
       Protected Material regarding a potential violation of the law, for legitimate law
       enforcement purposes or pursuant to a statutory or regulatory obligation, without
       notice to any party.

Plaintiffs oppose these provisions in their reply, arguing that defendants have not established good

cause for being allowed to use Protected Material in law enforcement prosecutions. They point out

that this lawsuit challenges the defendants’ unreasonable exercise of their discretion to investigate

and prosecute criminal activity.

       The court notes that to the extent plaintiffs are suggesting that defendants must establish

good cause to be allowed to use their own information, defendants are under no such burden. As

discussed above, a blanket protective order is designed to facilitate discovery by allowing a party

to make good faith designations of its own materials as confidential and have those materials

protected from disclosure outside of this litigation rather than requiring the producing party to

come to court before every production to prove that it is entitled to a protective order over such

information. A blanket protective order is not a method by which a receiving party can prevent a

producing party from using its own materials. If there is some other reason why the producing

party is obligated not to disclose or use materials in its possession, of course those obligations

remain in full effect. But a blanket protective order is not the place to impose additional burdens

on a party’s disclosure or use of its own information.

       Defendants’ proposed Paragraph 8 seems to recognize these principals by requiring that

the Protective Order does not restrict a party’s use of information that it did not receive from its

opponent. Its inclusion in a final protective order might be superfluous, but it is nonetheless an

appropriate concept to include.



                                                 11
    Case 2:17-cv-10721-JTM-JVM Document 192 Filed 02/27/20 Page 12 of 12



       Defendants’ proposed paragraph 20 goes too far, however. It seems to allow the District

Attorney to use not only its own information, but also information obtained from the plaintiffs

through discovery. The entire purpose of the blanket protective order is to prevent disclosure or

use of information produced in discovery from being used or disclosed outside of this litigation.

Accordingly, because the proposed Paragraph 20 would allow the District Attorney to use

materials designated as confidential by the plaintiffs without first going through the challenge

procedure, this paragraph will not be included.



                                           Conclusion

       For the foregoing reasons, plaintiffs’ Motion for a Protective Order (Rec. Doc. 183) is

GRANTED in part and DENIED in part. The parties shall meet and confer and negotiate a

protective order in accordance with the court’s instructions herein. Such protective order shall be

submitted to the court for entry within 14 days.

       New Orleans, Louisiana, this 27th day of February, 2020.



                                                            Janis van Meerveld
                                                        United States Magistrate Judge




                                                   12
